Per Curiam..

Upon the evidence in this ease, we find that the parties did not contemplate that the contract was to be performed exclusively in the State of New Jersey. Nor is there any proof that the parties intended that it was to be governed by the laws of any State other than that in which it was made. In the circumstances, the trial court properly applied the lex loci contractus. The judgment should be affirmed, with costs.
Glennon, Cohn and Callahan, JJ., concur; Martin, P. J., and Townley, J., dissent and vote to reverse and grant judgment for defendant on the ground that the facts and the law require a holding that this contract is governed by the laws of the State of New Jersey.
Judgment affirmed, with costs.